380 So. 2d 251 (1980)
Richard L. McKLEMURRY
v.
UNIVERSITY MEDICAL CENTER.
No. 51719.
Supreme Court of Mississippi.
February 27, 1980.
Paul D. Snow, III, Jackson, for appellant.
Carl F. Andre, Jackson, for appellee.
En Banc.
SUGG, Justice, for the Court.
Plaintiff filed suit in the First Judicial District of Hinds County against the University Medical Center and two physicians employed by the Medical Center for damages based on the negligence of the servants in treating plaintiff. A settlement was made with the individual defendants and the case is on appeal as to the Medical Center only.
The University Medical Center filed a demurrer raising the defense of sovereign immunity. The trial court sustained the demurrer and dismissed the case as to the Medical Center.
This case is controlled by our opinion in Jones v. Knight, 373 So. 2d 254 (Miss. 1979) and numerous cases in which we have declined to abolish the doctrine of governmental immunity. The trial court properly sustained the demurrer.
AFFIRMED.
SMITH and ROBERTSON, P. JJ., and WALKER, BROOM, LEE and COFER, JJ., concur.
BOWLING, J., and PATTERSON, C.J., dissent.
BOWLING, Justice, dissenting:
I dissent from the majority opinion in this case for the reasons stated by me in my dissenting opinion in Jones v. Knight, 373 So. 2d 254 (Miss. 1979).
PATTERSON, C.J., joins in this dissent.